Citation Nr: 1040261	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-35 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), prior to November 20, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
since November 20, 2007. 

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  

4.  Entitlement to an effective date earlier than March 30, 2005, 
for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1970. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a December 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa. 

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a skin disorder secondary to herbicide 
exposure and whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hearing loss have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action. 

In his November 2006 substantive appeal, the Veteran requested a 
hearing before the Board.  However, in a March 2010 statement, 
the Veteran indicated he was withdrawing his request for a 
personal hearing with the BVA.  Thus, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Board notes that following the November 2009 supplemental 
statement of the case, the Veteran submitted various statements 
and buddy letters.  In September 2010, the Veteran, through his 
representative, waived RO consideration of this new evidence.  



The issues of TDIU and entitlement to an effective date earlier 
than March 30, 2005, for the grant of service connection for PTSD 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to November 20, 2007, the Veteran's PTSD has been 
productive of not more than reduced reliability and productivity 
with "difficulty" in establishing and maintaining effective 
work and social relationships.

2.  Since November 20, 2007, the Veteran's PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas; however, total occupational and social impairment has not 
been demonstrated. 


CONCLUSIONS OF LAW

1.  Prior to November 20, 2007, the criteria for a rating of 50 
percent rating, but no higher, for PTSD had been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2010).

2.  Since November 20, 2007, the criteria for a 70 percent 
rating, but no more, for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, DC 9411 (2010).




(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's increased rating claims for PTSD arise from his 
disagreement with the initial evaluations following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records.  No additional records have been identified.

Next, the Veteran was afforded VA examinations in August 2005, 
November 2007, and September 2009.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  Here, there is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's PTSD since the September 2009 VA examination.  
The Board finds the above VA examinations to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate his 
disability under the applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with 
respect to obtaining a VA examination with respect to the issues 
on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, 
the available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

At the outset, the Board notes that the Veteran is appealing the 
initial disability ratings assigned for his PTSD.  As such, the 
claims require consideration of the entire time period involved, 
and contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The RO granted service connection for PTSD in a December 2005 
rating decision. 
Based on a review of the record, the Board finds that a 50 
percent rating for PTSD is warranted prior to November 20, 2007, 
and a 70 percent rating is warranted since November 20, 2007.

Prior to November 20, 2007

Prior to November 20, 2007, the Veteran was in receipt of a 30 
percent disability rating for his PTSD. PTSD is evaluated under 
the general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, DC 9411.  Under this general rating formula, a
30 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational asks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

In order to be entitled to the next-higher 50 percent rating 
under DC 9411, the evidence must show occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing effective work and social 
relationships.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (rating criteria provide mere guidance as to the 
severity of symptoms contemplated for each rating; they are not 
all-encompassing or an exhaustive list).

Prior to November 20, 2007, the evidence of record indicates that 
the Veteran exhibited restricted affect at his August 2005 VA 
examination.  However, his affect was described as normal at May 
2005, June 2005, September 2005, December 2005, March 2006, and 
June 2006 VA treatment visits.  The Veteran's speech was found to 
be coherent and of regular rate and rhythm at a May 2005 VA 
treatment visit.  His thoughts were described as logical and goal 
oriented at a June 2005 VA treatment visit and at his August 2005 
VA examination.  The August 2005 VA examiner additionally noted 
that the Veteran's speech was of normal rate, volume and 
spontaneity. 

Although panic attacks were not reported, the Veteran indicated 
that he did suffer from some impaired short-term memory.  In a 
November 2006 statement, he stated that he had trouble recalling 
names and found it almost impossible to remember directions to a 
place he had been to before, even if he had only been there a few 
days before.  He indicated that he wife would tell him things and 
that he would not recall what she said the next day.


Significantly, the evidence of record, prior to November 20, 
2007, demonstrates that the Veteran had difficulty in 
establishing effective work and social relationships.  In a March 
2005 statement, the Veteran reported that he felt very socially 
isolated.  He stated that he would rather be alone than with most 
people.  He indicated that he distrusted most people.  An undated 
statement from a fellow service member, G. R., indicated that the 
Veteran saw almost everyone as a crook, cheat, liar, or not to be 
trusted.  The friend stated that the Veteran was not the same 
positive person he knew back in Vietnam, and that he was negative 
and this had affected many of his relationships.  In a March 2006 
statement, the Veteran indicated that he avoided social events if 
at all possible, and if not possible, he was very uncomfortable.  

His wife indicated in a November 2006 statement that the Veteran 
did not like to go to social functions, especially if there were 
large crowds.  In a November 2006 statement, the Veteran 
indicated that although he had been married a long time, for 
years he "only passed [her] in the doorway so to speak."  He 
stated that although they were married legally, they were not 
socially together.

Based upon the above findings, the Board finds that the Veteran's 
disability more nearly approximates a 50 percent disability 
rating for his PTSD, prior to November 20, 2007.  His history 
demonstrates "difficulty" in establishing and maintaining 
effective work and social relationships.  

Nevertheless, while the Veteran had "difficulty" in 
establishing and maintaining effective work and social 
relationships, the evidence fails to show that he suffered from 
occupational and social impairment with deficiencies in most 
areas, prior to November 20, 2007, so as to warrant a 70 percent 
rating.  

In order to be assigned the next-higher 70 percent rating, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9411. 

The evidence of record, prior to November 20, 2007, does not 
demonstrate suicidal ideation.  For example, a May 2005 VA 
treatment record noted no suicidal or homicidal ideations.  He 
denied being suicidal at December 2005 and March 2006 VA 
treatment visits.  No suicidal ideation was reported at a June 
2006 VA treatment visit. 

Next, the evidence of record, prior to November 20, 2007, does 
not note that the Veteran experienced obsessional rituals.  
Further, the evidence does not show that his speech was 
intermittently illogic, obscure, or irrelevant.  For example, the 
Veteran's speech was found to be coherent and of regular rate and 
rhythm at a May 2005 VA treatment visit.  His thoughts were 
described as logical and goal oriented at a June 2005 VA 
treatment visit and his August 2005 VA examination.  The August 
2005 VA examiner additionally noted that the Veteran's speech was 
of normal rate, volume and spontaneity.  This evidence does not 
support a rating in excess of 50 percent.

Next, the objective evidence of record, prior to November 20, 
2007, also fails to demonstrate near-continuous panic attacks or 
depression which affected his ability to function independently.  
While the evidence shows significant anxiety and depression, the 
weight of evidence does not support a determination that they 
affected his ability to function independently.  For example, the 
August 2005 VA examiner noted that the Veteran supported himself 
with his employment income.  He reported in his November 2006 
substantive appeal that he believed his law enforcement job 
allowed him to mask his emotions while he was able to continue to 
perform his job. This evidence does not support a rating in 
excess of 50 percent.

Further, even though the evidence of record additionally 
discussed his problems relating to others and significant social 
isolation, he did not appear to have impaired impulse control.  
The Board has considered a November 2006 statement from the 
Veteran's wife indicating that the Veteran had tried to choke her 
in his sleep.  Additionally, the Veteran reported at a December 
2006 VA treatment visit that he had hit his wife on occasion 
during a violent dream.  However, the Board notes that the 
Veteran's judgment was consistently described as normal.  A May 
2005 VA treatment note indicated that the Veteran had some 
insight into his illness and was able to understand situations 
and act appropriately.  The August 2005 VA examiner noted that 
the Veteran's insight and judgment appeared intact. Thus, while 
outbursts were exhibited during his sleep, the balance of the 
evidence is not sufficient to warrant a higher rating, prior to 
November 20, 2007. 

The evidence of record also does not demonstrate any spatial 
disorientation.  Rather, various VA outpatient treatment records 
and his August 2005 VA examination consistently noted orientation 
within normal limits.  Additionally, VA treatment records and his 
VA examination noted normal personal appearance and hygiene.  The 
Board notes that a November 2006 statement from the Veteran's 
wife indicated that the Veteran did not shave, bathe and wore the 
same scruffy clothes day after day, on his days off work.  
However, the overall evidence of record demonstrates that the 
Veteran did not suffer from spatial disorientation or neglect his 
personal appearance and hygiene.

As previously discussed, the evidence reveals that he clearly had 
difficulty in maintaining effective relationships.  Although 
married, he stated that he and his wife had difficulties.  
Evidence in the file additionally suggests that the Veteran 
maintained some contact with fellow service members.  These 
findings are consistent with a 50 percent rating ("difficulty" 
in establishing and maintaining effective relationships) but not 
a 70 percent rating (an "inability" to establish and maintain 
effective relationships).  

The BVA acknowledges that the Veteran described having flashbacks 
of Vietnam while working in his position as a law enforcement 
officer, which would imply allegations that he had difficulty 
adapting to stressful circumstances at work.  However, the 
overall weight, of the objective psychiatric findings throughout 
the period in question, does not reflect a disability picture 
commensurate to the next higher 70 percent evaluation, prior to 
November 20, 2007.  

In concluding that a disability rating in excess of 50 percent is 
not warranted prior to November 20, 2007, the Board has also 
considered the Veteran's Global Assessment of Functioning (GAF) 
score assigned in his various VA outpatient treatment records and 
at his August VA examination. GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM IV)).  

Here, the August 2005 VA examination revealed a GAF score of 55. 
VA outpatient treatment records revealed the following scores:  
May 2005 (GAF 65), June 2005 (GAF 65), September 2005 (GAF 65), 
December 2005 (GAF 65), March 2006 (GAF 65), and December 2006 
(GAF 65). 

Therefore, the GAF scores referable to the Veteran's PTSD, prior 
to November 20, 2007, range essentially from 55 to 65.  In this 
regard, GAF, scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  While scores ranging from 61-70 reflect more mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Here, the Board finds that the Veteran's GAF score of 55, 
reflecting moderate symptoms, is most reflective of the Veteran's 
PTSD disability picture, prior to November 20, 2007.  Therefore, 
this evidence is consistent with 'difficulty' in establishing and 
maintaining effective relationships, but not an 'inability' to do 
so.

Since November 20, 2007

Since November 20, 2007, the Veteran is in receipt of a 50 
percent disability rating for his PTSD. In order to be assigned a 
70 percent rating, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9433. 

The criteria for a 100 percent rating are total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

As previously mentioned, the psychiatric symptoms listed in the 
above rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

The Board finds that the evidence of record following November 
20, 2007 is most consistent with a 70 percent rating.  
Significantly, a November 2007 VA examiner indicated that the 
Veteran's PTSD signs and symptoms result in deficiencies in 
thinking, family relations, work and mood.  A September 2009 VA 
examiner reflected that the Veteran's PTSD signs and symptoms 
result in deficiencies in the following areas: judgment, 
thinking, family relations, work, and mood.  Most noteworthy, are 
the VA examiners' assessments that the Veteran's PTSD signs and 
symptoms now result in deficiencies in most areas.  

Specifically, the November 2007 VA examiner indicated that the 
Veteran was hypervigilant, with a cognitive focus on threat 
detection.  He indicated that the Veteran had guilt about how his 
symptoms affect his wife.  The examiner noted that the Veteran's 
PTSD affected his employment in that the Veteran's job was very 
stressful due to the nature of his work as a game warden and its 
similarity to Vietnam.  Moreover, he assessed that the Veteran's 
mood was affected in that the Veteran experiences irritability 
and depressed mood.  

The September 2009 VA examiner indicated that the Veteran's PTSD 
affected his judgment because the Veteran at times had conflicts 
with co-workers or others that he believes "lack integrity."  
He stated that the Veteran's thinking was affected in that the 
Veteran had increasing problems with concentration and learning 
new tasks.  The examiner noted that his family relations were 
affected in that although the Veteran had a good relationship 
with his family, his wife had to be tolerant and patient.  The 
examiner noted that the Veteran's work was affected by his PTSD 
in that he was having increasing difficulty managing the duties 
of his position as a conservation officer.  The Veteran indicated 
that he was involved in many situations that required him to 
track hunters in the woods and found himself feeling like he was 
back in Vietnam.  The Veteran indicated that he was considering 
retiring because of this.  Finally, the VA examiner noted that 
the Veteran's mood was affected in that he was depressed and 
tearful and he did not care as much about things as he used to.

Significantly, it is evident from both the VA examiners' 
assessments and statements submitted by the Veteran that his 
ability to cope with the stresses of his job, as a State 
Conservation Officer, began to significantly deteriorate after 
November 2007.  

Although the evidence of record, since November 20, 2007, fails 
to demonstrate many of the listed symptoms delineated in the 
rating criteria for a 70 percent rating, the Board finds that the 
VA examiners' professional determination that the Veteran suffers 
from occupational and social impairment with deficiencies in most 
areas is sufficient to warrant a 70 percent rating. 

Nevertheless, while the Veteran is socially and occupationally 
limited by his service-connected PTSD, the evidence fails to show 
that this impairment is total, so as to warrant a 100 percent 
rating.  For example, the evidence does not show gross impairment 
in thought processes or communication.  The November 2007 and 
September 2009 VA examination reports noted unremarkable thought 
process and speech.  Emphasis is also placed on the fact that the 
November 2007 and September 2009 VA examination reports described 
the Veteran's psychiatric symptoms as having a "significant" 
not a "total" impact on his social and vocational functioning.  
They did not determine that the Veteran's PTSD signs and symptoms 
would preclude employment.   

The Board acknowledges that a September 2009 VA examiner 
indicated that the Veteran demonstrated inappropriate behavior in 
that he is sometimes intolerant of others and has to speak up.  
However, there is no indication that this was "grossly 
inappropriate."  The November 2007 VA examination report noted 
no inappropriate behavior.  Other delineated symptoms for a 100 
percent rating have not been demonstrated.  For example, the 
Veteran denied any hallucinations at his November 2007 and 
September 2009 VA examinations.  He additionally denied delusions 
at his September 2009 VA examination.

Further, the Veteran denied suicidal and homicidal thoughts at 
his November 2007 VA examination.  Suicidal thoughts were denied 
at his September 2009 VA examination. Although homicidal thoughts 
were reported at his September 2009 VA examination, the Veteran 
indicated he had no plan or intent.  The VA examiner determined 
that he was a low risk of acting on such thoughts. Additionally, 
both VA examination reports noted that the Veteran had no problem 
with activities of daily living.  The evidence of record does not 
demonstrate disorientation to time or place.  Further, his memory 
(remote, recent, and immediate) was described as normal at his 
November 2007 VA examination.  His immediate memory was described 
as mildly impaired at his September 2009 VA examination; however, 
the VA examiner noted that this was associated with normal age 
related memory problems.  Again, the Board recognizes that the 
absence of these symptoms does not preclude the assignment of a 
100 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  However, absence of these symptoms is persuasive.  

Additionally, the Board notes that the Veteran reported at his 
November 2007 VA examination that although he preferred not to be 
around people for the most part, his wife and him socialized with 
other church members occasionally.  He additionally reported at a 
June 2008 VA treatment visit that his wife and him were getting 
along and that they had already celebrated with his wife's family 
and were taking Christmas dinner to his parents a few days later.  
He also reported having a few close friends at his September 2009 
VA examination.  As such, it is clear that the Veteran has at 
least a minimal amount of social interaction.

In concluding that a disability rating in excess of 70 percent is 
not warranted here, the Board has also considered the Veteran's 
Global Assessment of Functioning (GAF) score assigned in his 
various VA outpatient treatment records and at his VA 
examinations.  Here, both the November 2007 and September 2009 VA 
examinations revealed a GAF score of 60. VA outpatient treatment 
records revealed the following scores:  December 2007 (GAF 65), 
June 2008 (GAF 65), January 2009 (GAF 65), and July 2009 (GAF 
65). 

Therefore, the GAF scores referable to the Veteran's PTSD, since 
November 20, 2007, range essentially from 60 to 65.  In this 
regard, GAF, scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  While scores ranging from 61-70 reflect more mild 
symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

The Board notes that the Veteran's GAF scores, since November 20, 
2007, are not reflective of a 100 percent disability rating.  
Moreover, although these scores are not reflective of a 70 
percent disability rating, the Board places more probative value 
on the November 2007 and September 2009 VA examiners' 
professional assessments that the Veteran's PTSD signs and 
symptoms result in deficiencies in most areas. 

As such, it is apparent that while the Veteran is occupationally 
and socially impaired, it is not total, and for that reason, the 
Veteran fails to meet the criteria for a 100 percent schedular 
rating.

With respect to the Veteran's claim, the Board has also 
considered the statements of the Veteran, his friends, and his 
wife that his disability is worse.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran, his friends, and his wife are 
competent to report symptoms because this requires only personal 
knowledge as it comes to them through their senses. Layno, 6 Vet. 
App. at 470.  They are not, however, competent to identify a 
specific level of disability of this disorder-according to the 
appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the 
Veteran's PTSD -has been provided by the medical personnel who 
have examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  

Based on the evidence, the Board finds that an evaluation in 
excess of 70 percent is not warranted. 

The Board has additionally considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
acquired psychiatric disorder is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
psychiatric disability with the established criteria found in the 
rating schedule for mental disorders shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
the effect on both social function and on employment. 

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his PTSD.  

Further, the Board acknowledges that the November 2007 and 
September 2009 VA examiners determined that the Veteran's PTSD 
affected, to some extent, his ability to work.  However, his 
symptoms have been adequately considered by the schedular rating.  
Specifically, the scheduler rating criteria for acquired 
psychiatric disorders adequately considers the Veteran's 
occupational and social functioning.  As this decision outlines 
above, his PTSD was manifested by no more than occupational and 
social impairment with deficiencies in most areas.

In short, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted. 


ORDER

A 50 percent rating, but no more, for PTSD, prior to November 20, 
2007, is granted, subject to the laws and regulations governing 
the award of monetary benefits.  

A 70 percent rating, but no more, for PTSD, since November 20, 
2007, is granted, subject to the laws and regulations governing 
the award of monetary benefits.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

TDIU-  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  Here, the Veteran indicated in a March 2010 statement 
that he quit his job in law enforcement because of his 
psychiatric disorder.  The Board finds that the issue of TDIU has 
been reasonably raised by the record and is, thus, properly 
before the Board by virtue of his increased-rating claim pursuant 
to Rice.

However, the Veteran has not received notice pursuant to the VCAA 
as it pertains to his claim for TDIU.  If, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.

Earlier Effective Date-  As previously noted, the Veteran's 
service-connected PTSD was granted in a December 2005 rating 
decision.  In a March 2006 statement, the Veteran indicated that 
the VA should "go back and re-assess the 1984 evidence as it 
relates to PTSD symptoms and determine if the onset of PTSD was 
in fact much earlier than my recently received adjudication and 
diagnosis. . . Should I receive benefits back to the 1984 
claim?"  The Board construes these statements as a notice of 
disagreement with the effective date assigned in the December 
2005 rating decision grating service connection for his PTSD.  
The evidence of record does not reflect that a statement of the 
case (SOC) has been issued pursuant to 38 C.F.R. § 19.26 in 
response to the NOD on this issue.

As such, the Board will remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to issue an 
SOC on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.").  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notification and development action, to 
include a VA examination if deemed 
necessary, required by the VCAA is 
completed.  In particular, the RO should 
ensure that notification is provided 
regarding requirements and development 
procedures necessary to substantiate a 
claim for TDIU. 

2.  Issue a statement of the case on the 
appeal initiated by the Veteran for 
entitlement to an effective date earlier 
than March 30, 2005, for the grant of 
service connection for PTSD.  The Veteran 
and his representative should be clearly 
advised of the need to file a substantive 
appeal if he wishes to complete an appeal 
from that determination.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


